Citation Nr: 0918888	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran has a left shoulder disability; however, it 
cannot be medically attributed to any injury, disease, or 
event during active military service.

2.  Arthritis of the left shoulder is not shown to have been 
manifested to a compensable degree during the one-year period 
following the Veteran's separation from active duty.


CONCLUSION OF LAW

The Veteran's left shoulder disability is not the result of 
disease or injury incurred in or aggravated by active 
military service; arthritis of the left shoulder may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a left 
shoulder disability.  He says that his shoulder was injured 
during service when a motor from a jeep fell on him, and that 
he has had problems with the shoulder ever since.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the Veteran in September 2006-prior to the initial 
adjudication of his claim-the RO informed the Veteran of the 
information and evidence required to substantiate his claim 
and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the manner 
in which ratings and effective dates are assigned for awards 
of disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of post-service private 
medical treatment.  He has been examined, an etiological 
opinion has been obtained, and he has not identified and/or 
provided complete releases for any additional, relevant 
evidence that exists and can be procured.  No further 
development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if arthritis becomes manifest to a degree of 
10 percent or more during the one-year period following a 
Veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In the present case, there is no dispute that the Veteran 
currently has the disability for which service connection is 
claimed.  Available VA and private medical reports, dated in 
March and April 2007, respectively, show that he has been 
diagnosed with degenerative joint disease of the left 
shoulder, and that he has a likely tear of the left rotator 
cuff as well.

Nor is there any dispute that the Veteran had shoulder 
complaints in service.  His service treatment records clearly 
show that in September 1954, when he was examined for service 
separation, he reported aching in the shoulder with damp 
weather.  (Although it was noted in one portion of the report 
that the Veteran had fractured his shoulder two years earlier 
(in service), it appears that that information was 
incorrectly transcribed from a contemporaneous "Report of 
Medical History," which indicated that he had noticed the 
aching for two years.)

The real question here is whether there is a nexus, or link, 
between the Veteran's currently shown left shoulder 
disability and his in-service complaints of pain.  The record 
on appeal contains only one medical opinion that addresses 
that question.  In March 2007, a VA examiner reviewed the 
Veteran's claims file, including the report of his separation 
examination.  Following an examination of the Veteran, and a 
review of the evidence, the examiner concluded, in essence, 
that a link between the current disability and service was 
highly unlikely (i.e., merely speculative).  The examiner 
noted, among other things, the spouse's recollection that the 
Veteran had had normal arm and shoulder function when they 
married after service; the Veteran's 30-year history of post-
service work in medium to heavy maintenance in a paper mill; 
and the fact that he had had no evaluation or treatment for 
the shoulder for a period of 52 years after his discharge 
from the military.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The Board does not question the Veteran's belief that his 
left shoulder difficulties can be attributed to service.  
However, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  As a result, his assertions in 
that regard cannot be accorded any probative weight.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  The evidence shows that the Veteran's 
left shoulder was found to be clinically normal when he was 
examined for service separation in 1954, and there is nothing 
in the record to show that arthritis of the shoulder was 
manifested to a compensable degree during the one-year period 
following.  Under the circumstances-given the Veteran's 
post-service work history, his spouse's recollection of 
events, the lack of objective evidence of a left shoulder 
disability until many years after service, and the probative 
opinion from the VA examiner, uncontradicted by other medical 
evidence-it is the Board's conclusion that the greater 
weight of the evidence is against the claim.  The appeal must 
be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


